IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 157 MM 2019
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 DENNIS FREDERICK MADDREY,                       :
                                                 :
                     Petitioner                  :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, the “Application for Extraordinary

Relief/Kings [sic] Bench Authority” is DENIED.